DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 9/28/2022 submission filed in Application 16/946,951.  
Claims 1-13, 15-21 were previously examined in the action mailed on 6/24/2022.  Claims 1, 8, 15 have been amended.  Claims 1-13, 15-21 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
 
Response to Arguments

Applicant’s arguments filed 8/22/2022 with respect to the prior art have been considered but are moot because the arguments do not apply to the new grounds of rejection that were necessitated by amendment..
The 101 rejections have been withdrawn.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 8-12, 15, 16, 18, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan US 20170308841 A1 in view of Lin US 20170061550 A1 in view of Gupta US 20200065769 A1 in view of “A smart local moving algorithm for large-scale modularity-based community detection” (hereinafter Waltman).

As per Claim1 Swaminathan teaches a method, comprising: 
obtaining, by a device, skill data identifying skill of one or more employees; (para. 4 teaches a computing system analyzes information about organizations and workers to predict how a particular role will change over time, e.g., how the skills required for the role will change.  Para. 71 teaches or each of the different periods of time, the system selects, using the skills in common for the workers that had the particular job role during the period of time, a representative set of skills for the job role at the period of time (310). If the quantity satisfies a threshold value, e.g., is greater than fifty percent of the workers for the corresponding time period, the system includes the corresponding skill in the representative set of skills. In some examples, the system may determine that two skills are related, e.g., typewriter entry and word processor entry, and combine the two skills when determining the representative set of skills.)
 obtaining, by the device, historical data, wherein the historical data is associated with at least one of:  (see para. 24 that teaches the system uses historical data 102, such as data 104a-e that identifies skills that particular workers had at particular times and for particular job roles, to determine the predicted set of skills 112.)
historical employee data, historical skill data, historical similarity scores, and/or historical groups of anchor skill data; (see para. 24 that teaches the system uses historical data 102, such as data 104a-e that identifies skills that particular workers had at particular times and for particular job roles, to determine the predicted set of skills 112.)
obtaining, by the device and based on the historical data, a set of observations; (para. 24 teaches The system uses historical data 102, such as data 104a-e that identifies skills that particular workers had at particular times and for particular job roles, to determine the predicted set of skills 112.)
adding or removing, by the device,  one or more skills to or from the skill data for one or more predefined target skill profile categories, based on the similarity and to generate modified skill data;  (para. 31 teaches the system may determine that a threshold quantity of data entry workers have database proficiency, that database proficiency is not one of the current common skills 110 for data entry workers, and that data entry positions in the future are likely to require database proficiency.  Para. 74 teaches in some implementations, the system determines new skills in a current period of time that are not included in previous periods of time and a likelihood that each of the new skills will be used in the particular job role at the particular time in the future. If the likelihood that a particular new skill satisfies a threshold value, the system includes the new skill in the predicted set of skills.)
wherein the predefined target skill profile categories are based on defined hierarchy of target skill profiles and skills for an entity Swaminathan para. 20 teaches for a given job role, the system can determine customized predictions for specific industries or companies. For example, an attorney in the semiconductor industry may be likely to need different skills than an attorney at a pharmaceutical company.  Para. 34 teaches As another example, the system may use trends for organizations, industries, or geographical areas. For example, the system may determine that an industry is becoming increasingly computerized, since many job roles are adding computer proficiency as a skill, and so the data entry role will also likely require additional computer proficiency. The system may also compare skill sets for different job roles to detect how roles shift and transition. For example, the system may determine overlap between the current or former skills needed for a job role with the current and former skills needed for other job roles. For instance, the system may determine that a current product engineer role has added skills typically associated with a prior marketing role. As a result, the system may predict that the product engineer may continue to add skills from the marketing role in the future.
comparing, by the device, the similarity and a predefined threshold to determine anchor skill data from the modified skill data and for each of the predefined target skill profile categories; (para. 9 teaches Selecting the representative set of skills for the job role at the period of time may include determining, for each of the skills determined for the workers that had the particular job role during the period of time, whether a measure of workers who had the skill satisfies a threshold value, and including, for each of the skills for which a measure of workers who had the skill satisfied the threshold value, the skill in the representative set of skills for the job role at the period of time.  para. 31 teaches the system may determine that a threshold quantity of data entry workers have database proficiency, that database proficiency is not one of the current common skills 110 for data entry workers, and that data entry positions in the future are likely to require database proficiency.  Para. 71 teaches or each of the different periods of time, the system selects, using the skills in common for the workers that had the particular job role during the period of time, a representative set of skills for the job role at the period of time (310). If the quantity satisfies a threshold value, e.g., is greater than fifty percent of the workers for the corresponding time period, the system includes the corresponding skill in the representative set of skills. 
grouping, by the device, the anchor skill data for corresponding pluralities of the predefined target skill profile categories, based on a predefined group categories and to generate groups of the anchor skill data; Para. 71 teaches or each of the different periods of time, the system selects, using the skills in common for the workers that had the particular job role during the period of time, a representative set of skills for the job role at the period of time (310). If the quantity satisfies a threshold value, e.g., is greater than fifty percent of the workers for the corresponding time period, the system includes the corresponding skill in the representative set of skills. 
processing, by the device, the groups of the anchor skill data and the similarity, to generate clustered anchor skill data for each of the one or more predefined groups categories; and (para. 19 teaches the analysis system can use information about the skills and job roles of many individual workers to predict how job roles will change over time. For example, the analysis system can identify workers in different companies who each have the same job role. The analysis system can determine what skills are most common for the job role, and see how those skills compare to the skills that were common for the job role in previous time periods. From this and other information, the system can predict what skills are likely to be needed for a job role at some time in the future, e.g., one year, five years, or ten years later.)
performing, by the device, one or more actions based on the clustered anchor skill data. (para. 89 teaches the system provides instructions for presentation of a user interface to a user with information about the probability that the particular worker will qualify for the particular job role at the particular time in the future (418).)
Swaminathan does not teach partitioning, by the device, the set of observations into a training set; 
training a similarity model and/or a clustering model with the training set;  However, Lin para. 40 teaches the validation module 210 validates skills clusters to generate or mark validated skills clusters. The validation module may perform validation operations including silhouette indexing to identify consistency within the skills clusters. Upon determining a skills cluster contains an inconsistent skill or set of skills, the validation module 210 may reassign the inconsistent skill or skills to another skills cluster, disassociate the inconsistent skills from the skills cluster, or otherwise remove the inconsistent skills. In some instances, the validation module 210 identifies inconsistent skills and generates an alert for the clustering module 208 to reevaluate the skills cluster. In some instances, the validation module 210 generates an alert for the clustering module 208 and removes any inconsistent skills. The alert may indicate a rule or exception identified for the inconsistent skill or skills to be incorporated in the machine learning operations of the clustering module 208 for future clustering operations.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include teach partitioning, by the device, the set of observations into a training set; training a similarity model and/or a clustering model with the training set  as taught by Lin to use machine learning identify the most accurate skill clusters (as suggested by para. 22).
Swaminathan does not explicitly disclose processing, by the device, the skill data, with the similarity model, to determine similarity scores between the skills identified by the skill data; or the scores are similarity scores  However, Lin para. 69 teaches the operation 310 may measure the quality of a skills cluster and be used as a guide to tune skills clustering operations such as operation 308 or skills clustering mechanisms such as the clustering module 208. The Silhouette indexing operations may identify tightly clustered skills within a skills cluster and skills which are not tightly clustered. Those skills which are not tightly clustered may be removed from the skills cluster. In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score. Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include processing, by the device, the skill data, with a similarity model, to determine similarity scores between the skills of the skill data; or the scores are similarity scores as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).
Swaminathan does not explicitly disclose the hierarchy is expert-defined. However, Lin para. 33 teaches for example, the skills clustering machine 22 may generate graphical representations of skills clusters and the skills contained in the cluster for revision by subject matter experts or designated administrators of the social networking system 10. By way of further example, the skills clustering machine 22 identifies members of the social networking system 10 based on the generated and validated skills clusters and generates graphical user interface elements (e.g., input fields, buttons, web pages, or graphical user interface documents presented via a browser, window, or application) to present one or more of a set of member profiles of the social networking system 10. Further para. 86 teaches in some embodiments, the identification module 206 identifies the representative skill based on relationships among the skills. For example, in some embodiments, the set of standardized skills are arranged in a hierarchical data structure stored on the database 16. The identification module 206 may identify the skills within the validated skills cluster and compare the identified skills with a hierarchical skills database stored on the database 16. The identification module 206 may identify the representative skill as a skill in the hierarchical skills database, and included among the skills of the validated skills cluster, having the highest level of generality. For example, for a validated skills cluster including computer programming languages, software engineering management, code debugging, computer and program testing, embedded systems, and information technology infrastructure and system management, the identification module 206 may identify a representative skill as “computer” based on the breadth of skills presented within the skills cluster. As a result, in some instances, the representative skill may be the least general skill which encompasses, within its hierarchical subordinates, all of the other skills within the validated skills cluster. Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include the hierarchy is expert- defined as taught by Lin to allow experts to provide feedback to identify more accurate skill clusters (as suggested by para. 22).
Swaminathan does not explicitly disclose a clustering model However, Lin teaches in operation 308, the clustering module 208 generates a set of skills clusters for the set of skills. The operation 308 may be automatically performed based on identifying the set of co-occurrences without user or administrator intervention. In some embodiments, the clustering module 208 generates the set of skills clusters using one or more spectral clustering operations, such as using the Shi-Malik algorithm (e.g., a normalized cuts algorithm). For example, the clustering module 208 may use Laplacian Matrix Decomposition, K-means, hierarchical clustering, balanced iterative reducing and clustering using hierarchies (BIRCH), expectation-maximization algorithm, or other suitable operations. In some embodiments, the clustering module 208 generates the set of skills clusters using the discussed algorithms in an unsupervised machine learning environment. The unsupervised machine learning environment may enable the clustering module 208 to generate the set of clusters with no training signal. Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include using a clustering model as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).


Swaminathan does not teach, wherein the defined hierarchy of target skill profiles 
and skills for the entity includes: a first level corresponding to the entity, a second level corresponding to one or more predefined target skill profile categories, and a third level corresponding to one or more skills associated with a predefined target skill profile category of the one or more predefined target skill profile categories;  However, Gupta para. 83 teaches  FIG. 5 illustrates a user interface view of a map of skills (e.g. also known as a skills map) of candidates who are currently in a selected position according to an embodiment herein. The skills map is generated based on the skills of candidates who are currently in the selected position. The skill map represents the skills that are required for the candidates for a given position in a particular company (e.g. Software Engineer and Software Development Engineer at Amazon®). The skill map may display highly required skills for the recruiter 102A for the given position in a different font size and/or a different text color. The skill map may display required skills of the candidates to the recruiter 102A in centre of the skill map. In an embodiment, if the candidate does not have any particular skill associated with the selected position, the skill map may help the recruiter 102A to identify the missing skill associated with the selected candidate and to find another candidate for the selected position.  Figure 5 discloses an interface that shows a role hierarchy that defines and entity, (i.e. Amazon); a second level with a target skill profile category (i.e. software engineer or software development program) and skills associated with the profile category.   Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include wherein the predefined target skill profile categories are based on defined hierarchy of target skill profiles and skills for an entity, wherein the expert-defined hierarchy of target skill profiles and skills for the entity includes: a first level corresponding to the entity, a second level corresponding to one or more predefined target skill profile categories, and a third level corresponding to one or more skills associated with a predefined target skill profile category of the one or more predefined target skill profile categories as taught by Lin to help identify the missing skill associated with the selected candidate and to find another candidate for the selected position (as suggested by para. 93).
Swaminathan does not teach wherein the clustering model includes a hierarchical clustering model that recursively merges communities into a single node and
 executes modularity clustering on condensed graphs using the similarity scores to generate resulting clusters, 
and wherein the clustering model defines a resulting cluster, of the resulting clusters, that contain less than a particular quantity of skills as a unique cluster to reduce granularity of the clustered anchor skill data; However,    Waltman page 3 teach The Louvain algorithm proposed by Blondel et al. (2008) starts with each node in a network belonging to its own community. So initially each community is a singleton, consisting of one node only. The algorithm then uses the local moving heuristic to obtain an improved community structure. Hence, individual nodes are moved from one community to another until no further increase in modularity can be achieved. At this point, a reduced network is constructed (Arenas, Duch, Fernández, & Gómez, 2007). This is a network in which each node corresponds with a community in the original network. In the reduced network, the weight of an edge between two nodes equals the total weight of all edges between the nodes in the two corresponding communities in the original network. Edges between nodes in the same community in the original network result in self links in the reduced network. As a consequence of the close relation between the original network and the reduced one, merging communities in the original network is equivalent to grouping the corresponding nodes in the reduced network together in a community. The Louvain algorithm proceeds by assigning each node in the reduced network to its own singleton community. Next, the local moving heuristic is applied in the reduced network, in exactly the same way as was done before in the original network. Based on the resulting community structure, a second reduced network is constructed. This network is treated in the same way as the original network and the first reduced network. Hence, the local moving heuristic is applied and another reduced network is constructed. The Louvain algorithm continues in this way until a network is obtained that cannot be reduced further. One now has a sequence of successively smaller networks. This sequence of networks corresponds with a sequence of mergers of smaller communities into larger ones, and in this way it determines the final assignment of the nodes in the original network to communities.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include wherein the clustering model includes a hierarchical clustering model that recursively merges communities into a single node and
 executes modularity clustering on condensed graphs using the similarity scores to generate resulting clusters, 
and wherein the clustering model defines a resulting cluster, of the resulting clusters, that contain less than a particular quantity of skills as a unique cluster to reduce granularity of the clustered anchor skill data as taught by Waltman to determine the optimal clusters by using a fast community detection algorithm with reliable results. 

As per Claim 2 Swaminathan teaches the method of claim 1, wherein performing the one or more actions comprises one or more of: 
providing the clustered anchor skill data for display; (see Swaminathan para. 53 that teaches the skill prediction module 216 may provide the predicted set of skills to the presentation module 210 for presentation to a user. In some examples, the skill prediction module 216 provides the predicted set of skills to a worker evaluation module 218.)
identifying and providing for display data identifying a capability of an employee, of the one or more employees, relative to other employees, of the one or more employees; or 
identifying and providing for display data identifying leadership qualities of the employee relative to other employees.

As per Claim 3 Swaminathan teaches the method of claim 1, wherein performing the one or more actions comprises one or more of: 
identifying and providing for display data identifying job opportunities for an employee of the one or more employees; 
identifying and providing for display data identifying the employee as an expert relative to other employees; or 
generating an education plan for the employee to acquire an additional skill or improve an existing skill.  (see Swaminathan para. 89-90 teach the system provides instructions for presentation of a user interface to a user with information about the probability that the particular worker will qualify for the particular job role at the particular time in the future (418). For instance, the system provides the instructions to a user device. The user device presents the user interface to a user, e.g., to allow the user to make a decision about the particular worker, a group of workers that includes the particular worker, or another decision for an entity, such as where to open a new location. For example, the user interface may include a recommendation indicating in which geographic region the entity should open an office, an estimated cost for employing or training the particular worker, whether to hire the worker, or a combination of two or more of these. The user who views the user interface may be a different person than the particular worker.   In some examples, the particular worker may view information about the probability, the predicted new skills, or both. For instance, the user interface may provide the particular worker with information about which classes he should attend to maintain the skills necessary for the particular job role, suggested certifications, and other types of continuing education. The system may determine the predicted new skills that are not included in the particular worker's current skills and provide information about those skills to the worker. In some examples, the system may provide a recommended completion date by which the particular worker should complete recommended training, classes, or certifications.)

As per Claim 4 Swaminathan teaches the method of claim 1, wherein performing the one or more actions comprises one or more of: 
automatically registering an employee of the one or more employees for one or more courses to acquire an additional skill or improve an existing skill; (Swaminathan para. 11 teaches  some implementations, a system may determine a recommended location at which to open a location, a recommendation about training for one or more workers, or both. In some implementations, a system may automatically schedule training, automatically provide training, or both, to a worker using predicted job role skills for the worker. For instance, in response to determining a predicted job role skill for a worker, the system may cause the generation and automatic presentation of a user interface with training information about the predicted job role skill. The system may cause the automatic presentation of the user interface on a device operated by the worker.)
retraining the similarity model based on the clustered anchor skill data; or retraining the clustering model based on the clustered anchor skill data.   

As per Claim 5 Swaminathan teaches the method of claim 1, further comprising: 
receiving employee data identifying one or more of: 
self-assessed skills, 
completed trainings, 
organizations, 
interests,
expertise, or 
an education level associated with an employee of the one or more employees; and 
determining the skill data based on the employee data.  (See Swaminathan para. 25 that teaches the system analyzes the historical data 102 to determine a subset of the historical data 102 that includes only skills for workers in a particular job role, such as data entry, and not data for workers in other job roles. In the example of FIG. 1, the subset of historical data includes different lists 104a-e, and each list 104a-e is a list of skills of a different person that has or had the particular job role. The workers can be in different industries. For example, a first list 104a for a person in a data entry position in nursing, a second list 104b for a person in a data entry position in accounting, and a third list 104c for a person in a data entry position in aerospace. The subset of historical data 102 may include lists for the particular job role that do not identify a particular industry, such as a fourth list 104d and a fifth list 104e.  Further, para. 54 that teaches the worker evaluation module 218 uses the predicted set of skills to determine whether a particular worker or the workers in a group of workers will have the predicted skills or is likely to learn the predicted skills. For instance, the worker evaluation module 218 compares characteristics for the particular worker, such as education information, skills learned, and classes attended, among other characteristics, with characteristics of other workers to determine a likelihood that the particular worker will be able to learn one of the predicted skills. In some implementations, the evaluation module 218 identifies representative workers that have successfully learned the skills that the particular worker needs to learn, and determines characteristics of the representative workers. The evaluation module 218 then determines whether the particular worker has characteristics matching those who have successfully learned the skills before.)


As per Claim 7 Swaminathan teaches the method of claim 1, wherein the similarity between the skills identified by the skill data are determined based on employee data identifying one or more of self-assessed skills, completed trainings, organizations, interests, expertise, or an education level associated with an employee of the one or more employees.  (See Swaminathan para. 25 that teaches the system analyzes the historical data 102 to determine a subset of the historical data 102 that includes only skills for workers in a particular job role, such as data entry, and not data for workers in other job roles. In the example of FIG. 1, the subset of historical data includes different lists 104a-e, and each list 104a-e is a list of skills of a different person that has or had the particular job role. The workers can be in different industries. For example, a first list 104a for a person in a data entry position in nursing, a second list 104b for a person in a data entry position in accounting, and a third list 104c for a person in a data entry position in aerospace. The subset of historical data 102 may include lists for the particular job role that do not identify a particular industry, such as a fourth list 104d and a fifth list 104e.   Para. 5 teaches for each worker in the set of workers that has the particular job role during a current period of time, second skills of the worker, comparing the second skills determined for the workers that have the particular job role during the current period of time to determine second skills in common for the workers that have the particular job role during the current period of time, selecting, using the second skills in common for the workers that have the particular job role during the current period of time, a current representative set of skills for the job role at the current period of time, and comparing the predicted set of skills with the current representative set of skills to determine predicted new skills required for the particular job role at the particular time in the future.) 
Swaminathan does not teach similarity scores  However, Lin para. 69 teaches the operation 310 may measure the quality of a skills cluster and be used as a guide to tune skills clustering operations such as operation 308 or skills clustering mechanisms such as the clustering module 208. The Silhouette indexing operations may identify tightly clustered skills within a skills cluster and skills which are not tightly clustered. Those skills which are not tightly clustered may be removed from the skills cluster. In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score. Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include the use of similarity scores as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).

As per Claim 8 Swaminathan teaches a device, comprising: 
one or more memories; and (see Swaminathan para. 99)
one or more processors, (see Swaminathan para. 99)
communicatively coupled to the one or more memories, configured to: (see Swaminathan para. 99)
receive employee data identifying one or more of:
skills, completed trainings, organizations, interests, expertise, or an education level associated with an employee of the one or more employees; (para. 24-25 teach FIG. 1 is an example of an environment 100 in which a system predicts a set of skills 112 required for a particular job role at a future date. The system uses historical data 102, such as data 104a-e that identifies skills that particular workers had at particular times and for particular job roles, to determine the predicted set of skills 112.For instance, the system analyzes the historical data 102 to determine a subset of the historical data 102 that includes only skills for workers in a particular job role, such as data entry, and not data for workers in other job roles. In the example of FIG. 1, the subset of historical data includes different lists 104a-e, and each list 104a-e is a list of skills of a different person that has or had the particular job role. The workers can be in different industries. For example, a first list 104a for a person in a data entry position in nursing, a second list 104b for a person in a data entry position in accounting, and a third list 104c for a person in a data entry position in aerospace. The subset of historical data 102 may include lists for the particular job role that do not identify a particular industry, such as a fourth list 104d and a fifth list 104e.)
determine, from the employee data, skill data identifying skills of the employee; (see para. 26 that teaches all of the lists include, in addition to the title of the job role, skills a corresponding worker had while working in the job role. Some examples of skills for the data entry job role may include Office Suite proficiency, database proficiency, general computer proficiency, email, and communication skills. Each of the lists 104a-e may include different combinations of skills. For instance, all of the lists 104a-e may indicate that the corresponding worker had Office Suite proficiency, the second list 104b for a data entry worker in accounting may indicate that the worker had experience with a spreadsheet application and accounting software, the fourth list 104d may indicate that a worker had database proficiency, and the fifth list 104e may indicate that a corresponding worker had good communication skills.)

obtain historical data, wherein the historical data is associated with at least one of:  (see para. 24 that teaches the system uses historical data 102, such as data 104a-e that identifies skills that particular workers had at particular times and for particular job roles, to determine the predicted set of skills 112.)
historical employee data, historical skill data, historical similarity scores, and/or historical groups of anchor skill data; (see para. 24 that teaches the system uses historical data 102, such as data 104a-e that identifies skills that particular workers had at particular times and for particular job roles, to determine the predicted set of skills 112.)
obtain, based on the historical data, a set of observations; (para. 24 teaches The system uses historical data 102, such as data 104a-e that identifies skills that particular workers had at particular times and for particular job roles, to determine the predicted set of skills 112.)
process the employee data and the skill data, to determine similarity between the skills identified by the skill data based on the employee data;(See Swaminathan para. 25 that teaches the system analyzes the historical data 102 to determine a subset of the historical data 102 that includes only skills for workers in a particular job role, such as data entry, and not data for workers in other job roles. In the example of FIG. 1, the subset of historical data includes different lists 104a-e, and each list 104a-e is a list of skills of a different person that has or had the particular job role. The workers can be in different industries. For example, a first list 104a for a person in a data entry position in nursing, a second list 104b for a person in a data entry position in accounting, and a third list 104c for a person in a data entry position in aerospace. The subset of historical data 102 may include lists for the particular job role that do not identify a particular industry, such as a fourth list 104d and a fifth list 104e.   Para. 5 teaches for each worker in the set of workers that has the particular job role during a current period of time, second skills of the worker, comparing the second skills determined for the workers that have the particular job role during the current period of time to determine second skills in common for the workers that have the particular job role during the current period of time, selecting, using the second skills in common for the workers that have the particular job role during the current period of time, a current representative set of skills for the job role at the current period of time, and comparing the predicted set of skills with the current representative set of skills to determine predicted new skills required for the particular job role at the particular time in the future.  The Examiner considers common skills to be similarity between the skills of the skill data based on the employee data) 
add or remove one or more skills to or from the skill data for predefined target skill profile categories, based on the similarity and to generate modified skill data; (para. 31 teaches the system may determine that a threshold quantity of data entry workers have database proficiency, that database proficiency is not one of the current common skills 110 for data entry workers, and that data entry positions in the future are likely to require database proficiency.  Para. 74 teaches in some implementations, the system determines new skills in a current period of time that are not included in previous periods of time and a likelihood that each of the new skills will be used in the particular job role at the particular time in the future. If the likelihood that a particular new skill satisfies a threshold value, the system includes the new skill in the predicted set of skills.)
wherein the predefined target skill profile categories are based on defined hierarchy of target skill profiles and skills for an entity Swaminathan para. 20 teaches for a given job role, the system can determine customized predictions for specific industries or companies. For example, an attorney in the semiconductor industry may be likely to need different skills than an attorney at a pharmaceutical company.  Para. 34 teaches As another example, the system may use trends for organizations, industries, or geographical areas. For example, the system may determine that an industry is becoming increasingly computerized, since many job roles are adding computer proficiency as a skill, and so the data entry role will also likely require additional computer proficiency. The system may also compare skill sets for different job roles to detect how roles shift and transition. For example, the system may determine overlap between the current or former skills needed for a job role with the current and former skills needed for other job roles. For instance, the system may determine that a current product engineer role has added skills typically associated with a prior marketing role. As a result, the system may predict that the product engineer may continue to add skills from the marketing role in the future.

compare the similarity and a predefined threshold to determine anchor skill data from the modified skill data and for each of the predefined target skill profile categories; (para. 9 teaches selecting the representative set of skills for the job role at the period of time may include determining, for each of the skills determined for the workers that had the particular job role during the period of time, whether a measure of workers who had the skill satisfies a threshold value, and including, for each of the skills for which a measure of workers who had the skill satisfied the threshold value, the skill in the representative set of skills for the job role at the period of time.  para. 31 teaches the system may determine that a threshold quantity of data entry workers have database proficiency, that database proficiency is not one of the current common skills 110 for data entry workers, and that data entry positions in the future are likely to require database proficiency.  Para. 71 teaches or each of the different periods of time, the system selects, using the skills in common for the workers that had the particular job role during the period of time, a representative set of skills for the job role at the period of time (310). If the quantity satisfies a threshold value, e.g., is greater than fifty percent of the workers for the corresponding time period, the system includes the corresponding skill in the representative set of skills.) 
 group the anchor skill data for corresponding pluralities of the predefined target skill profile categories, based on a predefined group category and to generate groups of the anchor skill data; (Para. 71 teaches or each of the different periods of time, the system selects, using the skills in common for the workers that had the particular job role during the period of time, a representative set of skills for the job role at the period of time (310). If the quantity satisfies a threshold value, e.g., is greater than fifty percent of the workers for the corresponding time period, the system includes the corresponding skill in the representative set of skills.) 
process the groups of the anchor skill data and the similarity, to generate clustered anchor skill data for each of the groups of the anchor skill data; (para. 19 teaches the analysis system can use information about the skills and job roles of many individual workers to predict how job roles will change over time. For example, the analysis system can identify workers in different companies who each have the same job role. The analysis system can determine what skills are most common for the job role, and see how those skills compare to the skills that were common for the job role in previous time periods. From this and other information, the system can predict what skills are likely to be needed for a job role at some time in the future, e.g., one year, five years, or ten years later.)
identify one or more job opportunities for the employee based on the clustered anchor skill data; and 
provide data identifying the one or more job opportunities to a client device associated with the employee. 
 (para. 89 teaches the system provides instructions for presentation of a user interface to a user with information about the probability that the particular worker will qualify for the particular job role at the particular time in the future (418).)

Swaminathan does not teach partition the set of observations into a training set; train a similarity model and/or a clustering model with the training set;  However, Lin para. 40 teaches the validation module 210 validates skills clusters to generate or mark validated skills clusters. The validation module may perform validation operations including silhouette indexing to identify consistency within the skills clusters. Upon determining a skills cluster contains an inconsistent skill or set of skills, the validation module 210 may reassign the inconsistent skill or skills to another skills cluster, disassociate the inconsistent skills from the skills cluster, or otherwise remove the inconsistent skills. In some instances, the validation module 210 identifies inconsistent skills and generates an alert for the clustering module 208 to reevaluate the skills cluster. In some instances, the validation module 210 generates an alert for the clustering module 208 and removes any inconsistent skills. The alert may indicate a rule or exception identified for the inconsistent skill or skills to be incorporated in the machine learning operations of the clustering module 208 for future clustering operations.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include teach partitioning, by the device, the set of observations into a training set; training a similarity model and/or a clustering model with the training set  as taught by Lin to use machine learning identify the most accurate skill clusters (as suggested by para. 22).
Swaminathan does not explicitly disclose processing, by the device, the skill data, with the similarity model, to determine similarity scores between the skills identified by the skill data; or the scores are similarity scores   However, Lin para. 69 teaches the operation 310 may measure the quality of a skills cluster and be used as a guide to tune skills clustering operations such as operation 308 or skills clustering mechanisms such as the clustering module 208. The Silhouette indexing operations may identify tightly clustered skills within a skills cluster and skills which are not tightly clustered. Those skills which are not tightly clustered may be removed from the skills cluster. In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score. Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include processing, by the device, the skill data, with a similarity model, to determine similarity scores between the skills of the skill data; or the scores are similarity scores as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).
Swaminathan does not explicitly disclose the hierarchy is expert- defined. However, Lin para. 33 teaches for example, the skills clustering machine 22 may generate graphical representations of skills clusters and the skills contained in the cluster for revision by subject matter experts or designated administrators of the social networking system 10. By way of further example, the skills clustering machine 22 identifies members of the social networking system 10 based on the generated and validated skills clusters and generates graphical user interface elements (e.g., input fields, buttons, web pages, or graphical user interface documents presented via a browser, window, or application) to present one or more of a set of member profiles of the social networking system 10. Further para. 86 teaches in some embodiments, the identification module 206 identifies the representative skill based on relationships among the skills. For example, in some embodiments, the set of standardized skills are arranged in a hierarchical data structure stored on the database 16. The identification module 206 may identify the skills within the validated skills cluster and compare the identified skills with a hierarchical skills database stored on the database 16. The identification module 206 may identify the representative skill as a skill in the hierarchical skills database, and included among the skills of the validated skills cluster, having the highest level of generality. For example, for a validated skills cluster including computer programming languages, software engineering management, code debugging, computer and program testing, embedded systems, and information technology infrastructure and system management, the identification module 206 may identify a representative skill as “computer” based on the breadth of skills presented within the skills cluster. As a result, in some instances, the representative skill may be the least general skill which encompasses, within its hierarchical subordinates, all of the other skills within the validated skills cluster. Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include the hierarchy is expert- defined as taught by Lin to allow experts to provide feedback to identify more accurate skill clusters (as suggested by para. 22).
Swaminathan does not explicitly disclose a clustering model However, Lin teaches in operation 308, the clustering module 208 generates a set of skills clusters for the set of skills. The operation 308 may be automatically performed based on identifying the set of co-occurrences without user or administrator intervention. In some embodiments, the clustering module 208 generates the set of skills clusters using one or more spectral clustering operations, such as using the Shi-Malik algorithm (e.g., a normalized cuts algorithm). For example, the clustering module 208 may use Laplacian Matrix Decomposition, K-means, hierarchical clustering, balanced iterative reducing and clustering using hierarchies (BIRCH), expectation-maximization algorithm, or other suitable operations. In some embodiments, the clustering module 208 generates the set of skills clusters using the discussed algorithms in an unsupervised machine learning environment. The unsupervised machine learning environment may enable the clustering module 208 to generate the set of clusters with no training signal. Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include using a clustering model as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).
Swaminathan does not teach wherein the defined hierarchy of target skill profiles and skills for the entity includes: a first level corresponding to the entity, a second level corresponding to one or more predefined target skill profile categories, and a third level corresponding to one or more skills associated with a predefined target skill profile category of the one or more predefined target skill profile categories;  However, Gupta para. 83 teaches  FIG. 5 illustrates a user interface view of a map of skills (e.g. also known as a skills map) of candidates who are currently in a selected position according to an embodiment herein. The skills map is generated based on the skills of candidates who are currently in the selected position. The skill map represents the skills that are required for the candidates for a given position in a particular company (e.g. Software Engineer and Software Development Engineer at Amazon®). The skill map may display highly required skills for the recruiter 102A for the given position in a different font size and/or a different text color. The skill map may display required skills of the candidates to the recruiter 102A in centre of the skill map. In an embodiment, if the candidate does not have any particular skill associated with the selected position, the skill map may help the recruiter 102A to identify the missing skill associated with the selected candidate and to find another candidate for the selected position.  Figure 5 discloses an interface that show a role hierarchy that defines and entity, (i.e. Amazon); a second level with a target skill profile category (i.e. software engineer or software development program) and skills associated with the profile category.   Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include wherein the predefined target skill profile categories are based on defined hierarchy of target skill profiles and skills for an entity, wherein the expert-defined hierarchy of target skill profiles and skills for the entity includes: a first level corresponding to the entity, a second level corresponding to one or more predefined target skill profile categories, and a third level corresponding to one or more skills associated with a predefined target skill profile category of the one or more predefined target skill profile categories as taught by Lin to help identify the missing skill associated with the selected candidate and to find another candidate for the selected position (as suggested by para. 93).
Swaminathan does not teach wherein the clustering model includes a hierarchical clustering model that recursively merges communities into a single node and
 executes modularity clustering on condensed graphs using the similarity scores to generate resulting clusters, 
and wherein the clustering model defines a resulting cluster, of the resulting clusters, that contain less than a particular quantity of skills as a unique cluster to reduce granularity of the clustered anchor skill data; However,    Waltman page 3 teach The Louvain algorithm proposed by Blondel et al. (2008) starts with each node in a network belonging to its own community. So initially each community is a singleton, consisting of one node only. The algorithm then uses the local moving heuristic to obtain an improved community structure. Hence, individual nodes are moved from one community to another until no further increase in modularity can be achieved. At this point, a reduced network is constructed (Arenas, Duch, Fernández, & Gómez, 2007). This is a network in which each node corresponds with a community in the original network. In the reduced network, the weight of an edge between two nodes equals the total weight of all edges between the nodes in the two corresponding communities in the original network. Edges between nodes in the same community in the original network result in self links in the reduced network. As a consequence of the close relation between the original network and the reduced one, merging communities in the original network is equivalent to grouping the corresponding nodes in the reduced network together in a community. The Louvain algorithm proceeds by assigning each node in the reduced network to its own singleton community. Next, the local moving heuristic is applied in the reduced network, in exactly the same way as was done before in the original network. Based on the resulting community structure, a second reduced network is constructed. This network is treated in the same way as the original network and the first reduced network. Hence, the local moving heuristic is applied and another reduced network is constructed. The Louvain algorithm continues in this way until a network is obtained that cannot be reduced further. One now has a sequence of successively smaller networks. This sequence of networks corresponds with a sequence of mergers of smaller communities into larger ones, and in this way it determines the final assignment of the nodes in the original network to communities.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include wherein the clustering model includes a hierarchical clustering model that recursively merges communities into a single node and
 executes modularity clustering on condensed graphs using the similarity scores to generate resulting clusters, 
and wherein the clustering model defines a resulting cluster, of the resulting clusters, that contain less than a particular quantity of skills as a unique cluster to reduce granularity of the clustered anchor skill data as taught by Waltman to determine the optimal clusters by using a fast community detection algorithm with reliable results. 


As per Claim 9 Swaminathan teaches the device of claim 8, wherein the anchor skill data includes skills, from the skill data, with similarity that satisfy the predefined threshold.  (See Swaminathan para. 25 that teaches the system analyzes the historical data 102 to determine a subset of the historical data 102 that includes only skills for workers in a particular job role, such as data entry, and not data for workers in other job roles. In the example of FIG. 1, the subset of historical data includes different lists 104a-e, and each list 104a-e is a list of skills of a different person that has or had the particular job role. The workers can be in different industries. For example, a first list 104a for a person in a data entry position in nursing, a second list 104b for a person in a data entry position in accounting, and a third list 104c for a person in a data entry position in aerospace. The subset of historical data 102 may include lists for the particular job role that do not identify a particular industry, such as a fourth list 104d and a fifth list 104e.   Para. 31 teaches e system uses the skill trends 106 for the particular job role to determine predicted skills 112 for the particular job role. The system may determine, using the skill trends 106, that some current workers in the particular job role have certain skills that none of the previous workers in the particular job role had and those certain skills are likely to be required for the job role in the future. For example, the system may determine that a threshold quantity of data entry workers have database proficiency, that database proficiency is not one of the current common skills 110 for data entry workers, and that data entry positions in the future are likely to require database proficiency.) 
Swaminathan does not teach similarity scores  However, Lin para. 69 teaches the operation 310 may measure the quality of a skills cluster and be used as a guide to tune skills clustering operations such as operation 308 or skills clustering mechanisms such as the clustering module 208. The Silhouette indexing operations may identify tightly clustered skills within a skills cluster and skills which are not tightly clustered. Those skills which are not tightly clustered may be removed from the skills cluster. In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score. Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include the use of similarity scores as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).

As per Claim 10 Swaminathan teaches the device of claim 8, wherein the one or more processors are further configured to: generate, based on the clustered anchor skill data, an education plan for the employee to acquire an additional skill or improve an existing skill; and provide the education plan to a client device associated with the employee.  (para. 11 teaches  some implementations, a system may determine a recommended location at which to open a location, a recommendation about training for one or more workers, or both. In some implementations, a system may automatically schedule training, automatically provide training, or both, to a worker using predicted job role skills for the worker. For instance, in response to determining a predicted job role skill for a worker, the system may cause the generation and automatic presentation of a user interface with training information about the predicted job role skill. The system may cause the automatic presentation of the user interface on a device operated by the worker.)

As per Claim 11 Swaminathan teaches the device of claim 8, wherein the one or more processors are further configured to: automatically register the employee for one or more courses to acquire an additional skill or improve an existing skill; and provide, to a client device associated with the employee, information identifying the one or more courses for which the employee is registered.   (Swaminathan para. 11 teaches  some implementations, a system may determine a recommended location at which to open a location, a recommendation about training for one or more workers, or both. In some implementations, a system may automatically schedule training, automatically provide training, or both, to a worker using predicted job role skills for the worker. For instance, in response to determining a predicted job role skill for a worker, the system may cause the generation and automatic presentation of a user interface with training information about the predicted job role skill. The system may cause the automatic presentation of the user interface on a device operated by the worker.)

As per Claim 12 Swaminathan teaches the device of claim 8, wherein the one or more processors, when adding or removing the one or more skills to or from the skill data for the predefined target skill profile categories, are configured to: add, to the skill data, one or more skills with similarity scores that satisfy a particular threshold; and remove, from the skill data, one or more skills with similarity scores that fail to satisfy the particular threshold.  However, Lin para. 68 teaches hose skills which are not tightly clustered may be removed from the skills cluster. In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score. Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.  Further, para. 79-80 teach in operation 710, the validation module 210 validates a skills cluster of the set of skills clusters to generate a validated skills cluster. As shown in FIG. 7, the operation 710 includes sub-operations based on generating the set of skills clusters, automatically validating, by the skills clustering machine 22. In operation 712, the validation module 210 determines a correlation of the skills cluster to other skills clusters of the set of skills clusters. In various embodiments, the validation module 210 determines the correlation of the skills within the skills cluster by silhouette indexing operations modeling relationships among the skills of the skills cluster.  Given the skills cluster, the validation module 210 determine how well a skill is assigned to the skills cluster and define a dissimilarity threshold or similarity threshold. The validation module 210 may generate a similarity score for each skill within the cluster as a metric for measuring the similarity of the skill to other skills or, more broadly, the skills cluster. In some embodiments, a similarity score for a skill, which is below the dissimilarity score, indicates a tight clustering or appropriate similarity of the skill to the skills cluster or other skills within the skills cluster.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Swaminathan to include add, to the skill data, one or more skills with similarity scores that satisfy a particular threshold; and remove, from the skill data, one or more skills with similarity scores that fail to satisfy the particular threshold as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).

As per Claim 15 Swaminathan teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to: (see Swaminathan para. 99)
receive employee data identifying one or more of: 
self-assessed skills, 
completed trainings, 
organizations, 
interests, 
expertise, or 
an education level associated with an employee; (Swaminathan para. 24-25 teach FIG. 1 is an example of an environment 100 in which a system predicts a set of skills 112 required for a particular job role at a future date. The system uses historical data 102, such as data 104a-e that identifies skills that particular workers had at particular times and for particular job roles, to determine the predicted set of skills 112.For instance, the system analyzes the historical data 102 to determine a subset of the historical data 102 that includes only skills for workers in a particular job role, such as data entry, and not data for workers in other job roles. In the example of FIG. 1, the subset of historical data includes different lists 104a-e, and each list 104a-e is a list of skills of a different person that has or had the particular job role. The workers can be in different industries. For example, a first list 104a for a person in a data entry position in nursing, a second list 104b for a person in a data entry position in accounting, and a third list 104c for a person in a data entry position in aerospace. The subset of historical data 102 may include lists for the particular job role that do not identify a particular industry, such as a fourth list 104d and a fifth list 104e.)
determine, from the employee data, skill data identifying skills of the employee; (Swaminathan see para. 26 that teaches all of the lists include, in addition to the title of the job role, skills a corresponding worker had while working in the job role. Some examples of skills for the data entry job role may include Office Suite proficiency, database proficiency, general computer proficiency, email, and communication skills. Each of the lists 104a-e may include different combinations of skills. For instance, all of the lists 104a-e may indicate that the corresponding worker had Office Suite proficiency, the second list 104b for a data entry worker in accounting may indicate that the worker had experience with a spreadsheet application and accounting software, the fourth list 104d may indicate that a worker had database proficiency, and the fifth list 104e may indicate that a corresponding worker had good communication skills.)
 obtain historical data, wherein the historical data is associated with at least one of:  (see para. 24 that teaches the system uses historical data 102, such as data 104a-e that identifies skills that particular workers had at particular times and for particular job roles, to determine the predicted set of skills 112.)
historical employee data, historical skill data, historical similarity scores, and/or historical groups of anchor skill data; (see para. 24 that teaches the system uses historical data 102, such as data 104a-e that identifies skills that particular workers had at particular times and for particular job roles, to determine the predicted set of skills 112.)
obtaining, based on the historical data, a set of observations; (para. 24 teaches The system uses historical data 102, such as data 104a-e that identifies skills that particular workers had at particular times and for particular job roles, to determine the predicted set of skills 112.)
 process the employee data and the skill data, with a similarity model, to determine similarity between the skills identified by the skill data based on the employee - 53 -PATENT Docket Ref. No. 0095-0614data; (See Swaminathan para. 25 that teaches the system analyzes the historical data 102 to determine a subset of the historical data 102 that includes only skills for workers in a particular job role, such as data entry, and not data for workers in other job roles. In the example of FIG. 1, the subset of historical data includes different lists 104a-e, and each list 104a-e is a list of skills of a different person that has or had the particular job role. The workers can be in different industries. For example, a first list 104a for a person in a data entry position in nursing, a second list 104b for a person in a data entry position in accounting, and a third list 104c for a person in a data entry position in aerospace. The subset of historical data 102 may include lists for the particular job role that do not identify a particular industry, such as a fourth list 104d and a fifth list 104e.   Para. 5 teaches for each worker in the set of workers that has the particular job role during a current period of time, second skills of the worker, comparing the second skills determined for the workers that have the particular job role during the current period of time to determine second skills in common for the workers that have the particular job role during the current period of time, selecting, using the second skills in common for the workers that have the particular job role during the current period of time, a current representative set of skills for the job role at the current period of time, and comparing the predicted set of skills with the current representative set of skills to determine predicted new skills required for the particular job role at the particular time in the future.  The Examiner considers common skills to be similarity between the skills of the skill data based on the employee data)
add or remove one or more skills to or from the skill data for predefined target skill profile categories, based on the similarity and to generate modified skill data; (Swaminathan para. 31 teaches the system may determine that a threshold quantity of data entry workers have database proficiency, that database proficiency is not one of the current common skills 110 for data entry workers, and that data entry positions in the future are likely to require database proficiency.  Para. 74 teaches in some implementations, the system determines new skills in a current period of time that are not included in previous periods of time and a likelihood that each of the new skills will be used in the particular job role at the particular time in the future. If the likelihood that a particular new skill satisfies a threshold value, the system includes the new skill in the predicted set of skills.)
wherein the predefined target skill profile categories are based on defined hierarchy of target skill profiles and skills for an entity Swaminathan para. 20 teaches for a given job role, the system can determine customized predictions for specific industries or companies. For example, an attorney in the semiconductor industry may be likely to need different skills than an attorney at a pharmaceutical company.  Para. 34 teaches As another example, the system may use trends for organizations, industries, or geographical areas. For example, the system may determine that an industry is becoming increasingly computerized, since many job roles are adding computer proficiency as a skill, and so the data entry role will also likely require additional computer proficiency. The system may also compare skill sets for different job roles to detect how roles shift and transition. For example, the system may determine overlap between the current or former skills needed for a job role with the current and former skills needed for other job roles. For instance, the system may determine that a current product engineer role has added skills typically associated with a prior marketing role. As a result, the system may predict that the product engineer may continue to add skills from the marketing role in the future.
compare the similarity and a predefined threshold to determine anchor skill data from the modified skill data and for each of the predefined target skill profile categories; (Swaminathan para. 9 teaches selecting the representative set of skills for the job role at the period of time may include determining, for each of the skills determined for the workers that had the particular job role during the period of time, whether a measure of workers who had the skill satisfies a threshold value, and including, for each of the skills for which a measure of workers who had the skill satisfied the threshold value, the skill in the representative set of skills for the job role at the period of time.  para. 31 teaches the system may determine that a threshold quantity of data entry workers have database proficiency, that database proficiency is not one of the current common skills 110 for data entry workers, and that data entry positions in the future are likely to require database proficiency.  Para. 71 teaches or each of the different periods of time, the system selects, using the skills in common for the workers that had the particular job role during the period of time, a representative set of skills for the job role at the period of time (310). If the quantity satisfies a threshold value, e.g., is greater than fifty percent of the workers for the corresponding time period, the system includes the corresponding skill in the representative set of skills.)
group the anchor skill data for corresponding pluralities of the predefined target skill profile categories, based on a predefined group category and to generate groups of the anchor skill data; (Swaminathan para. 71 teaches or each of the different periods of time, the system selects, using the skills in common for the workers that had the particular job role during the period of time, a representative set of skills for the job role at the period of time (310). If the quantity satisfies a threshold value, e.g., is greater than fifty percent of the workers for the corresponding time period, the system includes the corresponding skill in the representative set of skills.) 
process the groups of the anchor skill data and the similarity, to generate clustered anchor skill data for each of the groups of the anchor skill data, (Swaminathan para. 19 teaches the analysis system can use information about the skills and job roles of many individual workers to predict how job roles will change over time. For example, the analysis system can identify workers in different companies who each have the same job role. The analysis system can determine what skills are most common for the job role, and see how those skills compare to the skills that were common for the job role in previous time periods. From this and other information, the system can predict what skills are likely to be needed for a job role at some time in the future, e.g., one year, five years, or ten years later.)
perform one or more actions based on the clustered anchor skill data.  (para. 89 teaches the system provides instructions for presentation of a user interface to a user with information about the probability that the particular worker will qualify for the particular job role at the particular time in the future (418).)
Swaminathan does not teach partition the set of observations into a training set; train a similarity model and/or a clustering model with the training set;  However, Lin para. 40 teaches the validation module 210 validates skills clusters to generate or mark validated skills clusters. The validation module may perform validation operations including silhouette indexing to identify consistency within the skills clusters. Upon determining a skills cluster contains an inconsistent skill or set of skills, the validation module 210 may reassign the inconsistent skill or skills to another skills cluster, disassociate the inconsistent skills from the skills cluster, or otherwise remove the inconsistent skills. In some instances, the validation module 210 identifies inconsistent skills and generates an alert for the clustering module 208 to reevaluate the skills cluster. In some instances, the validation module 210 generates an alert for the clustering module 208 and removes any inconsistent skills. The alert may indicate a rule or exception identified for the inconsistent skill or skills to be incorporated in the machine learning operations of the clustering module 208 for future clustering operations.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include teach partitioning, by the device, the set of observations into a training set; training a similarity model and/or a clustering model with the training set  as taught by Lin to use machine learning identify the most accurate skill clusters (as suggested by para. 22).
Swaminathan does not explicitly disclose the hierarchy is expert- defined. However, Lin para. 33 teaches for example, the skills clustering machine 22 may generate graphical representations of skills clusters and the skills contained in the cluster for revision by subject matter experts or designated administrators of the social networking system 10. By way of further example, the skills clustering machine 22 identifies members of the social networking system 10 based on the generated and validated skills clusters and generates graphical user interface elements (e.g., input fields, buttons, web pages, or graphical user interface documents presented via a browser, window, or application) to present one or more of a set of member profiles of the social networking system 10. Further para. 86 teaches in some embodiments, the identification module 206 identifies the representative skill based on relationships among the skills. For example, in some embodiments, the set of standardized skills are arranged in a hierarchical data structure stored on the database 16. The identification module 206 may identify the skills within the validated skills cluster and compare the identified skills with a hierarchical skills database stored on the database 16. The identification module 206 may identify the representative skill as a skill in the hierarchical skills database, and included among the skills of the validated skills cluster, having the highest level of generality. For example, for a validated skills cluster including computer programming languages, software engineering management, code debugging, computer and program testing, embedded systems, and information technology infrastructure and system management, the identification module 206 may identify a representative skill as “computer” based on the breadth of skills presented within the skills cluster. As a result, in some instances, the representative skill may be the least general skill which encompasses, within its hierarchical subordinates, all of the other skills within the validated skills cluster. Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include the hierarchy is expert- defined as taught by Lin to allow experts to provide feedback to identify more accurate skill clusters (as suggested by para. 22).

Swaminathan does not teach a similarity model, to determine similarity scores; However, Lin para. 69 teaches the operation 310 may measure the quality of a skills cluster and be used as a guide to tune skills clustering operations such as operation 308 or skills clustering mechanisms such as the clustering module 208. The Silhouette indexing operations may identify tightly clustered skills within a skills cluster and skills which are not tightly clustered. Those skills which are not tightly clustered may be removed from the skills cluster. In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score. Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include processing, by the device, the skill data, with a similarity model, to determine similarity scores between the skills of the skill data; or the scores are similarity scores as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).
Swaminathan does not explicitly disclose a clustering model However, Lin teaches in operation 308, the clustering module 208 generates a set of skills clusters for the set of skills. The operation 308 may be automatically performed based on identifying the set of co-occurrences without user or administrator intervention. In some embodiments, the clustering module 208 generates the set of skills clusters using one or more spectral clustering operations, such as using the Shi-Malik algorithm (e.g., a normalized cuts algorithm). For example, the clustering module 208 may use Laplacian Matrix Decomposition, K-means, hierarchical clustering, balanced iterative reducing and clustering using hierarchies (BIRCH), expectation-maximization algorithm, or other suitable operations. In some embodiments, the clustering module 208 generates the set of skills clusters using the discussed algorithms in an unsupervised machine learning environment. The unsupervised machine learning environment may enable the clustering module 208 to generate the set of clusters with no training signal. Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include using a clustering model as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).
Swaminathan does not explicitly disclose processing the skill data, with the similarity model, to determine similarity scores between the skills identified by the skill data based on the employee data; or the scores are similarity scores   However, Lin para. 69 teaches the operation 310 may measure the quality of a skills cluster and be used as a guide to tune skills clustering operations such as operation 308 or skills clustering mechanisms such as the clustering module 208. The Silhouette indexing operations may identify tightly clustered skills within a skills cluster and skills which are not tightly clustered. Those skills which are not tightly clustered may be removed from the skills cluster. In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score. Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include processing, by the device, the skill data, with a similarity model, to determine similarity scores between the skills of the skill data; or the scores are similarity scores as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).
Swaminathan does not teach wherein the defined hierarchy of target skill profiles and skills for the entity includes: a first level corresponding to the entity, a second level corresponding to one or more predefined target skill profile categories, and a third level corresponding to one or more skills associated with a predefined target skill profile category of the one or more predefined target skill profile categories;  However, Gupta para. 83 teaches  FIG. 5 illustrates a user interface view of a map of skills (e.g. also known as a skills map) of candidates who are currently in a selected position according to an embodiment herein. The skills map is generated based on the skills of candidates who are currently in the selected position. The skill map represents the skills that are required for the candidates for a given position in a particular company (e.g. Software Engineer and Software Development Engineer at Amazon®). The skill map may display highly required skills for the recruiter 102A for the given position in a different font size and/or a different text color. The skill map may display required skills of the candidates to the recruiter 102A in centre of the skill map. In an embodiment, if the candidate does not have any particular skill associated with the selected position, the skill map may help the recruiter 102A to identify the missing skill associated with the selected candidate and to find another candidate for the selected position.  Figure 5 discloses an interface that show a role hierarchy that defines and entity, (i.e. Amazon); a second level with a target skill profile category (i.e. software engineer or software development program) and skills associated with the profile category.   Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Swaminathan to include wherein the predefined target skill profile categories are based on defined hierarchy of target skill profiles and skills for an entity, wherein the expert-defined hierarchy of target skill profiles and skills for the entity includes: a first level corresponding to the entity, a second level corresponding to one or more predefined target skill profile categories, and a third level corresponding to one or more skills associated with a predefined target skill profile category of the one or more predefined target skill profile categories as taught by Lin to help identify the missing skill associated with the selected candidate and to find another candidate for the selected position (as suggested by para. 93).
Swaminathan does not teach wherein the clustering model includes a hierarchical clustering model that recursively merges communities into a single node and
 executes modularity clustering on condensed graphs using the similarity scores to generate resulting clusters, 
and wherein the clustering model defines a resulting cluster, of the resulting clusters, that contain less than a particular quantity of skills as a unique cluster to reduce granularity of the clustered anchor skill data; However,    Waltman page 3 teach The Louvain algorithm proposed by Blondel et al. (2008) starts with each node in a network belonging to its own community. So initially each community is a singleton, consisting of one node only. The algorithm then uses the local moving heuristic to obtain an improved community structure. Hence, individual nodes are moved from one community to another until no further increase in modularity can be achieved. At this point, a reduced network is constructed (Arenas, Duch, Fernández, & Gómez, 2007). This is a network in which each node corresponds with a community in the original network. In the reduced network, the weight of an edge between two nodes equals the total weight of all edges between the nodes in the two corresponding communities in the original network. Edges between nodes in the same community in the original network result in self links in the reduced network. As a consequence of the close relation between the original network and the reduced one, merging communities in the original network is equivalent to grouping the corresponding nodes in the reduced network together in a community. The Louvain algorithm proceeds by assigning each node in the reduced network to its own singleton community. Next, the local moving heuristic is applied in the reduced network, in exactly the same way as was done before in the original network. Based on the resulting community structure, a second reduced network is constructed. This network is treated in the same way as the original network and the first reduced network. Hence, the local moving heuristic is applied and another reduced network is constructed. The Louvain algorithm continues in this way until a network is obtained that cannot be reduced further. One now has a sequence of successively smaller networks. This sequence of networks corresponds with a sequence of mergers of smaller communities into larger ones, and in this way it determines the final assignment of the nodes in the original network to communities.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Swaminathan to include wherein the clustering model includes a hierarchical clustering model that recursively merges communities into a single node and
 executes modularity clustering on condensed graphs using the similarity scores to generate resulting clusters, 
and wherein the clustering model defines a resulting cluster, of the resulting clusters, that contain less than a particular quantity of skills as a unique cluster to reduce granularity of the clustered anchor skill data as taught by Waltman to determine the optimal clusters by using a fast community detection algorithm with reliable results. 

As per Claim 16 Swaminathan teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of: provide the clustered anchor skill data for display; (see Swaminathan para. 53 that teaches the skill prediction module 216 may provide the predicted set of skills to the presentation module 210 for presentation to a user. In some examples, the skill prediction module 216 provides the predicted set of skills to a worker evaluation module 218.)identify and provide for display data identifying a capability of the employee relative to other employees; identify and provide for display data identifying leadership qualities of the employee - 54 -PATENT Docket Ref. No. 0095-0614 relative to other employees; identify and provide for display data identifying job opportunities for the employee; identify and provide for display data identifying the employee as an expert relative to other employees; generate an education plan for the employee to acquire an additional skill or improve an existing skill; automatically register the employee for one or more courses to acquire an additional skill or improve an existing skill; retrain the similarity model based on the clustered anchor skill data; or retrain the clustering model based on the clustered anchor skill data.  

As per Claim 18 Swaminathan teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: automatically register the employee for one or more courses to acquire an additional skill or improve an existing skill; and provide, to a client device associated with the employee, information identifying the one or more courses for which the employee is registered.  (Swaminathan para. 11 teaches  some implementations, a system may determine a recommended location at which to open a location, a recommendation about training for one or more workers, or both. In some implementations, a system may automatically schedule training, automatically provide training, or both, to a worker using predicted job role skills for the worker. For instance, in response to determining a predicted job role skill for a worker, the system may cause the generation and automatic presentation of a user interface with training information about the predicted job role skill. The system may cause the automatic presentation of the user interface on a device operated by the worker.)

As per Claim 19 Swaminathan teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to add or remove the one or more skills to or from the skill data for the predefined target skill profile categories, cause the one or more processors to: 
add, to the skill data, one or more skills with similarity scores that satisfy a particular threshold; and remove, from the skill data, one or more skills with similarity scores that fail to satisfy the particular threshold.  However, Lin para. 68 teaches hose skills which are not tightly clustered may be removed from the skills cluster. In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score. Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.  Further, para. 79-80 teach in operation 710, the validation module 210 validates a skills cluster of the set of skills clusters to generate a validated skills cluster. As shown in FIG. 7, the operation 710 includes sub-operations based on generating the set of skills clusters, automatically validating, by the skills clustering machine 22. In operation 712, the validation module 210 determines a correlation of the skills cluster to other skills clusters of the set of skills clusters. In various embodiments, the validation module 210 determines the correlation of the skills within the skills cluster by silhouette indexing operations modeling relationships among the skills of the skills cluster.  Given the skills cluster, the validation module 210 determine how well a skill is assigned to the skills cluster and define a dissimilarity threshold or similarity threshold. The validation module 210 may generate a similarity score for each skill within the cluster as a metric for measuring the similarity of the skill to other skills or, more broadly, the skills cluster. In some embodiments, a similarity score for a skill, which is below the dissimilarity score, indicates a tight clustering or appropriate similarity of the skill to the skills cluster or other skills within the skills cluster.  Both Swaminathan and Lin are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Swaminathan to include add, to the skill data, one or more skills with similarity scores that satisfy a particular threshold; and remove, from the skill data, one or more skills with similarity scores that fail to satisfy the particular threshold as taught by Lin to identify the most accurate skill clusters (as suggested by para. 22).

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan US 20170308841 A1 in view of Lin US 20170061550 A1 in view of Gupta US 20200065769 A1 in view of “A smart local moving algorithm for large-scale modularity-based community detection” (hereinafter Waltman) as applied to Claim 1 and in further view of Lewis US 20170154311 A1.

As per Claim 6 Swaminathan does not teach the method of claim 1, wherein adding or removing the one or more skills to or from the skill data for the predefined target skill profile categories comprises: removing, from the skill data, one or more skills that a first predetermined quantity of other employees, of the one or more employees possess and one or more skills that a second predetermined quantity of other employees of the one or more employees do not possess.  However, Lewis para. 63-65 teach in one example embodiment, the qualification module 340 limits qualifications to a threshold number. In one example, a threshold number of qualifications is 20 and the qualification module 340 determines the 20 qualifications that are most frequently included in profiles for similar positions stored in the database 110. Of course, other values may be used, and this disclosure is not limited in this regard. In another example embodiment, the position module 320 receives the threshold number of qualifications from the user.  In one example embodiment, the qualification module 340 removes generic qualifications from the set of qualifications. In one example, the threshold number of qualifications does not include generic qualifications. In another example embodiment, the qualification module 340 determines that qualifications are generic in response to the qualification being included in profiles for different positions in different industries.  In one example, the qualification module 340 determines whether identified qualifications are generic. Generic qualifications are those that span across different profiles for different positions, industries, and/or experience levels. As a general rule, generic qualifications are not good discriminators in drawing appropriate candidates to the hiring pool as they may be skills that are held by numerous individuals in a variety of job positions, industries, experience levels and/or so forth. As one representative example, the system identifies a “Word Processing” qualification is included in many different profiles for different positions, industries, and/or experience levels. In response, the qualification module 340 removes “Word Processing” from a generated set of qualifications because the qualification is “generic.”)  Both Swaminathan and Lewis are directed to determining job profiles.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Swaminathan to include removing, from the skill data, one or more skills that a first predetermined quantity of other employees possess and one or more skills that a second predetermined quantity of other employees do not possess as taught by Lewis to provide the most accurate description of a job or position (see para.4).

Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan US 20170308841 A1 in view of Lin US 20170061550 A1 in view of Gupta US 20200065769 A1 in view of “A smart local moving algorithm for large-scale modularity-based community detection” (hereinafter Waltman) as applied to Claim 1 and in further view of Wang US 2018/0253655 A1.

As per Claim 13 Swaminathan does not teach the device of claim 8, wherein the one or more processors are further configured to: identify skills in the skill data with similarity scores that are substantially a same as similarity scores of skills in a cluster of the clustered anchor skill data; determine a similarity ranking for the identified skills in the skill data; and provide the similarity ranking for display.  However, Wang para. 21 teaches social networking system (e.g., the social networking system 120 in FIG. 1) then uses the vector attribute score for the first skill and determines a distance from a plurality of other skills. In some example embodiments, the plurality of other skills are ranked based on their similarity to the first skill.  Further para. 58 teaches in some example embodiments, the social networking system (e.g., the social networking system 120 in FIG. 1) ranks the list of potential matching skills based on their calculated similarity score to the skill of interest. In some example embodiments, the social networking system (e.g., the social networking system 120 in FIG. 1) selects (510) an alternative skill based on the rankings.  Para. 26 teaches in response, the client system 102 receives, from the social networking system 120, a list of course recommendations for courses that teach the skills, and displays that ranked list of skills in a user interface on the client system 102. Both Swaminathan and Wang are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Swaminathan to include identify skills in the skill data with similarity scores that are substantially the same as similarity scores of skills in a cluster of the clustered anchor skill data; determine a similarity ranking for the identified skills in the skill data; and provide the similarity ranking for display as taught by Wang to the most relevant information to a user in an intuitive and easy to understand interface.


Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan US 20170308841 A1 in view of Lin US 20170061550 A1 in view of Gupta US 20200065769 A1 in view of “A smart local moving algorithm for large-scale modularity-based community detection” (hereinafter Waltman) as applied to Claim 15 and in further view of Lewis US 20170154311 A1.

As per Claim 17 Swaminathan does not teach the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to add or remove the one or more skills to or from the skill data for the predefined target skill profile categories, cause the one or more processors to: remove, from the skill data, one or more skills that a first predetermined quantity of other employees possess and one or more skills that a second predetermined quantity of other employees do not possess.   However, Lewis para. 63-65 teach in one example embodiment, the qualification module 340 limits qualifications to a threshold number. In one example, a threshold number of qualifications is 20 and the qualification module 340 determines the 20 qualifications that are most frequently included in profiles for similar positions stored in the database 110. Of course, other values may be used, and this disclosure is not limited in this regard. In another example embodiment, the position module 320 receives the threshold number of qualifications from the user.  In one example embodiment, the qualification module 340 removes generic qualifications from the set of qualifications. In one example, the threshold number of qualifications does not include generic qualifications. In another example embodiment, the qualification module 340 determines that qualifications are generic in response to the qualification being included in profiles for different positions in different industries.  In one example, the qualification module 340 determines whether identified qualifications are generic. Generic qualifications are those that span across different profiles for different positions, industries, and/or experience levels. As a general rule, generic qualifications are not good discriminators in drawing appropriate candidates to the hiring pool as they may be skills that are held by numerous individuals in a variety of job positions, industries, experience levels and/or so forth. As one representative example, the system identifies a “Word Processing” qualification is included in many different profiles for different positions, industries, and/or experience levels. In response, the qualification module 340 removes “Word Processing” from a generated set of qualifications because the qualification is “generic.”)  Both Swaminathan and Lewis are directed to determining job profiles.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Swaminathan to include removing, from the skill data, one or more skills that a first predetermined quantity of other employees possess and one or more skills that a second predetermined quantity of other employees do not possess as taught by Lewis to provide the most accurate description of a job or position (see apra.4).

Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan US 20170308841 A1 in view of Lin US 20170061550 A1 in view of Gupta US 20200065769 A1 in view of “A smart local moving algorithm for large-scale modularity-based community detection” (hereinafter Waltman) as applied as applied to Claim 15 and in further view of Wang US 2018/0253655 A1.

As per Claim 20 Swaminathan does not teach the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
identify skills in the skill data with similarity scores that are substantially a same as similarity scores of skills in a cluster of the clustered anchor skill data; 
determine a similarity ranking for the identified skills in the skill data; and provide the similarity ranking for display.  However, Wang para. 21 teaches social networking system (e.g., the social networking system 120 in FIG. 1) then uses the vector attribute score for the first skill and determines a distance from a plurality of other skills. In some example embodiments, the plurality of other skills are ranked based on their similarity to the first skill.  Further para. 58 teaches in some example embodiments, the social networking system (e.g., the social networking system 120 in FIG. 1) ranks the list of potential matching skills based on their calculated similarity score to the skill of interest. In some example embodiments, the social networking system (e.g., the social networking system 120 in FIG. 1) selects (510) an alternative skill based on the rankings.  Para. 26 teaches in response, the client system 102 receives, from the social networking system 120, a list of course recommendations for courses that teach the skills, and displays that ranked list of skills in a user interface on the client system 102. Both Swaminathan and Wang are directed to skill analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Swaminathan to include identify skills in the skill data with similarity scores that are substantially the same as similarity scores of skills in a cluster of the clustered anchor skill data; determine a similarity ranking for the identified skills in the skill data; and provide the similarity ranking for display as taught by Wang to the most relevant information to a user in an intuitive and easy to understand interface.

Claim 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan US 20170308841 A1 in view of Lin US 20170061550 A1 in view of Gupta US 20200065769 A1 in view of “A smart local moving algorithm for large-scale modularity-based community detection” (hereinafter Waltman) as applied as applied to Claim 8 and in further view of Manning US 20160147767 A1.

As per Claim 21 Swaminathan does not teach the device of claim 8, wherein the one or more processors are further configured to:  identify one or more skills in the skills data that are similar to one or more skills in the expert-defined hierarchy; sum the similarity scores for the identified skills to generate a total similarity score; and calculate the predefined threshold based on the total similarity score. However, Manning teaches, 58 teaches with higher tiers, the system may remove items from the user's pool, the number of which depends specifically on the tier assigned and the similarity of the items currently in the pool. Existing items in the pool can be compared for similarity to the item currently being skipped. The mean and standard deviation of these similarity scores can be calculated, and then a threshold can determined based on the tier. For example, for “tier 1”, the threshold might be 1.645 standard deviations to the right of the mean, resulting in approximately 5% results for normally distributed scores. For tier 2, the threshold may be 1.282 standard deviations to the right of the mean, resulting in approximately 10% results for normally distributed scores. For tier 3, the threshold might be 0.674 standard deviations to the right of the mean, resulting in approximately 25% results for normally distributed scores. Items that have similarity scores that fall above that calculated threshold, meaning the ones most similar to the item that is currently being skipped, can be removed from the pool, and new recommendations can made to fill in the number of removed items.  Both Swaminathan and Manning are directed to analyzing item similarity.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Swaminathan to include identify one or more skills in the skills data that are similar to one or more skills in the expert-defined hierarchy; sum the similarity scores for the identified skills to generate a total similarity score; and calculate the predefined threshold based on the total similarity score as taught by Manning to allow for more accurate identification of similar items (see para. 67).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683